EXECUTION VERSION




April 15, 2011




Sempra Energy

101 Ash Street

San Diego, CA 92101

Attention: Mark Snell




The Royal Bank of Scotland plc

36 St. Andrew Square
Edinburgh EH2 2YB

United Kingdom

Attention:  Bruce Van Saun




Sempra Commodities, Inc.

101 Ash Street

San Diego, CA 92101




Sempra Energy Holdings VII B.V.

c/o ATC Corporate Services (Netherlands) B.V.

Olympic Plaza

Fred. Roeskestraat 123

1076 EE Amsterdam, the Netherlands




Re:

RBS Sempra Commodities LLP





Ladies and Gentlemen:

This Letter Agreement (including Annex A hereto, the “Letter Agreement”;
references to “hereby”, “herein” or similar words shall include Annex A hereto)
is entered into as of the date first written above between Sempra Energy
(“Sempra Energy”), The Royal Bank of Scotland plc (“RBS”), Sempra Commodities,
Inc. (“SC”) and Sempra Energy Holdings VII B.V. and solely for purposes of
paragraphs 1 through 14 below and Sections 1, 2, 3, 4, 5, 6, 8 and 9 of Annex A,
RBS Sempra Commodities LLP (the “Partnership”) (RBS, Sempra Energy, SC, Sempra
Energy Holdings VII B.V. and solely for the purposes specified, the Partnership,
the “Parties”).

In connection with the Transactions (as defined in Annex A), the parties
signatory hereto, as applicable, intending to be legally bound, agree as
follows:

1.

Annex A.  Each Party agrees to, and Sempra Energy agrees to cause the Sempra
Members to, comply with, and be bound by, the provisions of Annex A
notwithstanding anything to the contrary contained in the Limited Liability
Partnership Agreement of the Partnership, dated as of April 1, 2008 (as amended
or otherwise modified, the “LLP Agreement”).

2.

Representations and Warranties.  Each Party represents and warrants to the other
Parties, as of the date hereof, that (a) such Party is validly existing under
the jurisdiction of its organization, with full corporate or other entity power
and authority to enter into and perform its obligations under this Letter
Agreement; (b) such Party has taken all corporate or other entity action, and
has secured all approvals, necessary to authorize the execution, delivery and
performance of this Letter Agreement; (c) this Letter Agreement has been duly
executed and delivered by such Party and constitutes the legal, valid and
binding obligation of such Party enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
(whether considered in a proceeding at law or in equity); and (d) the execution,
delivery and performance of this Letter Agreement will not cause such Party to
be in violation of any Legal Requirement (as defined in the JPM Salmon Purchase
Agreement (as defined in Annex A)) by which it or its properties (or the
properties of any of its subsidiaries) are bound or affected.

3.

Termination of Prior Agreements; Survival.  Upon the execution of this Letter
Agreement, (i) that certain Letter Agreement between the Parties regarding the
subject matter hereof, dated February 16, 2010, (ii) that certain Letter
Agreement between the Parties, dated July 1, 2010, and (iii) that certain
Reservation of Rights Letter, dated as of November 25, 2009, between RBS and
Sempra Energy (the “Reservation of Rights Letter”) shall be hereby terminated.
 For the avoidance of doubt, the LLP Agreement (as modified hereby or as
reasonably necessary to implement the provisions hereof), the Formation
Agreement (as defined in the JPM Salmon Purchase Agreement), the Indemnity
Agreement (as defined in Annex A) and other related agreements will survive and
continue unaffected.

4.

Counterparts.  This Letter Agreement may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, when taken together, shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Letter Agreement by fax or email shall be as effective as delivery of an
original executed counterpart of this agreement.

5.

Confidential Information.  The terms of this Letter Agreement (including those
set out in Annex A) and the status of the Transaction Agreements (as defined in
Annex A) shall be considered “Confidential Information” in accordance with
Clause 17.1 of the LLP Agreement.  

6.

Governing Law; Arbitration.  This Letter Agreement shall be governed by, and be
construed in accordance with, the substantive laws of the State of New York.
 Each of the Parties agrees that the provisions of Clause 19.2 of the LLP
Agreement (including, without limitation, the arbitration and submission to
jurisdiction provisions contained therein) shall apply mutatis mutandis to all
disagreements, disputes, controversies or claims arising out of or relating to
this Letter Agreement, or the breach, termination or invalidity hereof.

7.

Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.

Modification.  This Letter Agreement may not be amended, modified or
supplemented by the Parties in any manner, except by an instrument in writing
signed by a duly authorized officer or representative of each Party.

9.

Assignment.  None of the Parties may, in whole or in part, assign any of its
rights or interests or delegate any of its obligations under this Letter
Agreement without the prior written consent of the other Parties, and any
attempt to do so will be void; provided, however, that upon a merger or
consolidation of any Party, the rights and obligations of such Party hereunder
shall automatically be assigned and assumed by the surviving entity by operation
of law or otherwise without the need for a written consent of the other Parties.

10.

Entire Agreement.  This Letter Agreement (together with the agreements referred
to herein, the LLP Agreement (as modified hereby), each of the Transaction
Agreements, each of the Related Agreements (as defined in each of the
Transaction Agreements) and the CTA Master Agreement (as defined in Annex A), as
amended) constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, including the
Reservation of Rights Letter, and undertakings, both written and oral, among the
Parties with respect to the subject matter hereof.  The Parties do not intend to
create, and have not created a joint venture, partnership or any similar
relationship among the Parties pursuant to this Letter Agreement.

11.

No Third Party Rights.  This Letter Agreement will apply to, be binding in all
respects upon and inure to the benefit of the successors and permitted assigns
of the Parties.  Nothing expressed or referred to in this Letter Agreement will
be construed to give any person other than the Parties any legal or equitable
right, remedy or claim under or with respect to this Letter Agreement or any
provision of this Letter Agreement, except such rights as shall inure to a
successor or permitted assignee in accordance with paragraph 9 above.

12.

Severability.  If any provision (or part thereof) of this Letter Agreement is
held illegal, invalid or unenforceable under any present or future Legal
Requirement, (a) the Parties shall negotiate in good faith to replace such
provision with a suitable and equitable substitute therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
illegal, invalid or unenforceable provision, and to the extent such substitution
would not be valid or enforceable, (b)(i) such provision (or part thereof) will
be fully severable, (ii) this Letter Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision (or part thereof) had never
comprised a part hereof, and (iii) the remaining provisions of this Letter
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision (or part thereof) or by its
severance herefrom.

13.

Headings.  Any headings or captions appearing in this Letter Agreement are
intended solely for convenience of reference and shall not constitute a part of
this Letter Agreement or define or limit any of the terms and conditions hereof.

14.

Further Assurances.  From time to time after the date hereof, each Party shall,
and shall cause its Affiliates to, promptly execute, acknowledge and deliver any
other assurances or documents reasonably requested by any other Party and
necessary for the requesting Party to satisfy its obligations hereunder or to
obtain the benefits of the transactions contemplated hereby, including any
additional instruments or documents reasonably considered necessary by such
requesting Party to cause the provisions of this Letter Agreement (including
Annex A) to be, become or remain valid and effective in accordance with the
terms hereof.

[Remainder of page left blank intentionally]

















IN WITNESS WHEREOF, the Parties have executed this Letter Agreement as of the
date first written above.


SEMPRA ENERGY







By:

Name:

Title:







THE ROYAL BANK OF SCOTLAND PLC







By:

Name:

Bruce Van Saun

Title:

Group Finance Director







SEMPRA COMMODITIES, INC.







By:

Name:

Title:







SEMPRA ENERGY HOLDINGS VII B.V.







By:

Name:

Title:


























ACKNOWLEDGED AND AGREED, solely for purposes of the paragraphs and Sections set
forth above that the Partnership is party hereto:







RBS SEMPRA COMMODITIES LLP


By:

Name:

Title:












